Case 2:16-bk-57205   Doc 52   Filed 03/25/20 Entered 03/25/20 06:58:25   Desc Main
                              Document     Page 1 of 3
Case 2:16-bk-57205   Doc 52   Filed 03/25/20 Entered 03/25/20 06:58:25   Desc Main
                              Document     Page 2 of 3
Case 2:16-bk-57205       Doc 52    Filed 03/25/20 Entered 03/25/20 06:58:25          Desc Main
                                   Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

 In Re:                                          Case No. 2:16-bk-57205

 Jill R Carter                                   Chapter 13

 Debtor.                                         Judge John E. Hoffman, Jr.

                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on March 25, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on March 25, 2020 addressed to:

          Jill R Carter, Debtor
          21522 Buena Vista Road
          Rockbridge, OH 43149

                                                 Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (0058394)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
